DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2021 and Telephone Interview on 09/28/2021.
The Examiner would like to indicate to applicant that despite amending claim 1 of Group I and claim 18 of Group II to depend from claim 11 of Group II, it does not cause the restriction amongst Groups I-III to be withdrawn such that all of claims 1-20 are to be examined on the merits.  As set forth in paragraphs 2-4 of the Restriction Requirement mailed on 06/24/2021, the method of assembling an insect trap recited in claims 18-20 could be used to make another and materially different product such as an insect lure device comprising a permeable enclosure with a sealed edge portion (see claim 20) and the insect lure device recited in claims 11-17 could be made by another and materially different process such as incorporating one of methyl eugenol, trimedlure, cuelure, raspberry ketone, or terpinyl acetate into the solid substrate (see claim 16); the insect trap recited in claims 1-10 represents a combination as claimed that does not require the particulars of the subcombination as claimed since the combination does not require an insecticide (see claim 17) and the subcombination has .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Palencia-Adrubau et al. 8,418,399.
Palencia-Adrubau et al. disclose an insect lure device (6) configured to be suspended within a trap interior of an insect trap (6 is capable of being suspended within the trap 1; no structure such as the hanger is being recited), the insect lure device comprising a lure wafer (9) and a flexible container (7 of permeable material such as sheet made from aluminum/polyethylene/polyester complex) enclosing the lure wafer (see Fig. 2), wherein the lure wafer comprises an insect attractant chemical (solution of 
In regard to claim 13, Palencia-Adrubau et al. disclose a second insect lure device (30 in Fig. 3; two of 30 in Example 1 being tested) comprising a second lure wafer (9) and a second flexible container (7), wherein the second lure wafer comprises a second insect attractant chemical (see col. 5, line 20 to col. 6, line 26 which details an experiment testing the efficacy of at least two different types of attractant compositions---4.25 g of ammonium acetate from an aqueous solution of ammonium acetate at 67% w/w and 7.8 g of ammonium acetate from an aqueous solution of ammonium acetate at 67% w/w) incorporated into a second solid substrate (9), such that in the first stage, the second insect attractant chemical controllably evaporates to a gaseous state into the second flexible container (7) and wherein the second flexible container is gas-permeable (7 with opening 8 closed to the outside by membrane 10 made from non-woven fabric type plastics) such that, in the second stage, the second insect attractant chemical in the gaseous states passes through the second flexible container and into the trap interior (see Fig. 1).
In regard to claim 14, Palencia-Adrubau et al. disclose wherein the flexible container (7) is configured to controllably release the insect attractant chemical in the 
In regard to claim 15, Palencia-Adrubau et al. disclose wherein the flexible container (7) is configured to controllably release the insect attractant chemical by reducing an effect of airflow through the trap interior (7 presents an obstacle to air movement through trap 1 and thereby reduces the rate of evaporation since it serves to contain the attractant therein while the container itself is housed within the trap interior) thereby reducing a rate of evaporation of the insect attractant chemical.
In regard to claim 17, Palencia-Adrubau et al. disclose an insecticide (14; claimed insecticide has not been associated with the wafer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palencia-Adrubau et al. 8,418,399 in view of Heath et al. 9,861,090.
Palencia-Adrubau et al. disclose the insect lure device comprising a first lure wafer (9) with a first type of attractant chemical (solution of diaminoalkane, ammonium acetate and trimethylamine), but do not disclose wherein the insect lure device comprises a second lure wafer with a second insect attractant chemical, wherein the .  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palencia-Adrubau et al. 8,418,399 in view of Cuellar Bernal 8,240,081 or Heath et al. 5,907,923.
Palencia-Adrubau et al. disclose an attractant for frugivorous insects, but do not disclose wherein the insect attractant chemical comprises at least one of methyl eugenol, trimedlure, cuelure, raspberry ketone, or terpinyl acetate.  Cuellar Bernal discloses traps for fruit and vegetable insect pests wherein the prior art Cook and Cunningham trap consists of three detachable panels, separated from each other where .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palencia-Adrubau et al. 8,418,399 in view of Cook et al. 2008/0086932.
Alternatively Palencia-Adrubau et al. do not disclose the insect lure device further comprising an insecticide.  Cook et al. disclose an insect-attraction apparatus (10) that allows fruit flies (12) access to a lure (14) with an insect-attractive substance and that the lure may also comprise an insecticide for killing the insect (see para. 0020).  It would have been obvious to one of ordinary skill in the art to modify the insect lure device of Palencia-Adrubau et al. such that it further comprises an insecticide in order to immediately kill the insects attracted to the source of attractant with insecticide present on the lure itself so as to more assuredly eliminate the attracted insects.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA